Filed 6/30/16 P. v. Mickens CA2/6
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B269152
                                                                             (Super. Ct. No. 5PH08991)
     Plaintiff and Respondent,                                                 (Los Angeles County)

v.

CAVIER D. MICKENS,

     Defendant and Appellant.


                   Cavier D. Mickens appeals a parole revocation order finding that he
violated his parole conditions.
                   We appointed counsel to represent him on this appeal. After
examination of the record, his counsel filed an opening brief requesting the court to
make an independent review under People v. Wende (1979) 25 Cal.3d 436. In her
declaration, counsel said that in a letter dated March 23, 2016, she advised appellant
that he had 30 days to file a supplemental brief.
                   On April 21, 2016, we advised appellant that he had 30 days within
which to personally submit any contentions or issues which he wished us to consider.
No response has been received from appellant to this date. After examination of the
record, we are satisfied that appellant's attorney has fully complied with her
responsibilities and that no arguable issues exist. (People v. Wende, supra, 25 Cal.3d
at pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              PERREN, J.



              TANGEMAN, J.




                                           2
                           Jacqueline H. Lewis, Judge


                      Superior Court County of Los Angeles


                       ______________________________




            Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                        3